Citation Nr: 0512937	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include cardiomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel








INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Columbia, 
South Carolina that, in pertinent part, denied service 
connection for cardiomegaly, claimed as a heart condition.  A 
Board videoconference hearing was requested and scheduled, 
but the veteran failed to report for such hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reflects that a statement of the case 
was furnished to the veteran in August 2003.  Subsequently 
received were VA outpatient records dated in March and August 
2003.  The August 2003 report contains an examination of the 
cardiovascular system.  Additionally a VA general medical 
examination was conducted in April 2004 in conjunction with 
additional claims.  However, the evaluation included an 
examination for the cardiovascular system.  It appears that 
the RO did not review these pertinent records in conjunction 
with the veteran's current claim nor has a supplemental 
statement of the case been issued.  

Accordingly, the case is REMANDED for the following:

It is requested that the RO re-adjudicate the 
veteran's claim taking into consideration all 
pertinent evidence received since the statement of 
the case.  If the benefit sought is not granted the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
an opportunity to respond.  The RO should ensure 
that the representative has the opportunity to 
present any written arguments on behalf of the 
appellant.  

Thereafter, the case should be forwarded to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




